Case 20-10433   Doc 5   Filed 05/05/20 Entered 05/05/20 15:15:57   Desc Main
                           Document    Page 1 of 6
Case 20-10433   Doc 5   Filed 05/05/20 Entered 05/05/20 15:15:57   Desc Main
                           Document    Page 2 of 6
Case 20-10433   Doc 5   Filed 05/05/20 Entered 05/05/20 15:15:57   Desc Main
                           Document    Page 3 of 6
Case 20-10433   Doc 5   Filed 05/05/20 Entered 05/05/20 15:15:57   Desc Main
                           Document    Page 4 of 6
Case 20-10433   Doc 5   Filed 05/05/20 Entered 05/05/20 15:15:57   Desc Main
                           Document    Page 5 of 6
Case 20-10433   Doc 5   Filed 05/05/20 Entered 05/05/20 15:15:57   Desc Main
                           Document    Page 6 of 6
